DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.  The salient arguments focus on the teachings of Ota (2015/0109622), with applicant alleging that Ota fails to disclose the generation of a clock signal for sampling.  Applicant points to paragraphs 0114, 0138, and 0164 for support, as these paragraphs disclose specific sampling frequencies for the sampling speed of Ota’s A/D board.  However, the examiner notes that these paragraphs are associated with embodiments not relied upon by the examiner when combining the teachings of Ota with Su, and therefore are not sufficient to overcome the current rejection.
In rejecting the instant claims as unpatentable, the examiner relies upon the embodiment of Figs. 1A and 1B of Ota to teach a subordinate interferometer that receives light output from the fourth port of the first fiber coupler, the output of this subordinate interferometer being used to generate a clock signal that that is used to sample an interference signal.  This interferometer is a clock interferometer, as per paragraphs 0056 and 0073.  This subordinate interferometer receives combined light from a pair of light sources having different central wavelengths (sources 101 and 102 have different central wavelengths as taught in paragraph 0046) that is output from port D2 of coupler 106 as seen in Fig. 1B.  The light then passes through the different paths of the interferometer, these paths having a different path length as taught by paragraph 0075.  The light is then recombined and detected by a differential optical detector 145 that generates an output signal.  The wavenumber clock interference signals 212, 213 (see Fig. 2) that are generated by the clock interferometer are then input into a PC 180 via an A/D board for the claimed sampling.  Paragraph 0084 teaches, “the optical spectral interference signals are converted into data regular wavenumber intervals by inputting the wavenumber clock interference signals to an external clock channel of an A/D board and controlling data acquisition timing of the A/D board”.  As a result, the interference signal of the main optical coherence tomography interferometer is sampled according to the generated clock signal.
In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) finds that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such a disclosure does not criticize, discredit, or otherwise discourage the solution claimed”.  In this case, the alternatives disclosed by Ota and cited by applicant in their remarks are not sufficient to persuasively overcome the rejection of record because the alternatives do not discredit the cited teachings of Ota relied upon by the examiner to reject the claims.  Simply because other embodiments may rely on specific sampling frequencies for sampling the interference pattern does not mean that the subordinate interferometer’s clock signal cannot be used to sample the interference pattern generated by the optical coherence tomography device of Fig. 1A as taught by paragraph 0084 of Ota.
Additionally, while applicant does correctly state that both light sources 301, 302 found in Fig. 3 are both outside of the visible range, this argument is also not persuasive to overcome the rejection of record.  Ota is not relied upon to teach a first light source in an infrared range and a second light source in a visible range.  These features of the claimed invention are taught by Su (2016/0367134) in paragraphs 0123 and 0108, respectively.  As noted in MPEP 2145, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").  The light sources of Ota are clearly shown to have different wavelengths (see paragraph 0046), and this teaching is key to show that Ota generates a clock signal from two light sources having different wavelengths.  As a result, it is not necessary for Ota to teach one of the light sources to be in the infrared range and one of the light sources to be in the visible range for Ota to be used to render the claimed invention unpatentable under 35 USC 103.
Therefore, the examiner finds applicant’s arguments regarding the combination of Su and Ota to not be persuasive, and the claims remain rejected under 35 USC 103 for the reasons given below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	 Claims 1, 3-5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Ota (2015/0109622).
Regarding claim 1, Su discloses an optical interference measurement apparatus (Fig. 4) comprising a first light source 250 that outputs measurement light that has a wavelength in an infrared range (in paragraph 0123, the light source 250 is said to be a part of OCT engine 131; paragraph 0076 states that the wavelength of the light source of the OCT engine is infrared); a second light source 253 that outputs guide light that has a wavelength in a visible range (see paragraph 0108, which states a wavelength of the aiming light can be 680 nm); a first fiber coupler 252 that comprises at least a first port into which the measurement light is input, a second port into which the guide light is input, and a third port that outputs combined light formed by combining the measurement light and the guide light with each other (see paragraph 0124); a measurement head 140 that emits the combined light to a measurement object receives return light that is reflected from the measurement object (see paragraph 0123); and processor 268 configured to perform operations comprising calculating a distance, a speed, or an oscillation of the measurement object (distance is measured as per paragraph 0090), based on an interference signal of the return light and a reference light (see Fig. 4, where light from sample arm fiber 262 is interfered with light from reference arm fiber 265 at coupler 264 prior to detection at detector 266), wherein the first fiber coupler is formed by a single mode fiber (paragraph 0114 discusses that the fiber used in the interferometer is single mode polarization maintaining fiber) that has a cutoff wavelength that is shorter than the wavelength of the measurement light and longer than the wavelength of the guide light (inherently disclosed that the cutoff wavelength is between 680 nm of the guide light and 1100 nm of the measurement light, because single mode fibers only have a limited operating wavelength range above the cutoff wavelength).
Su, however, fails to disclose that the first fiber coupler includes a fourth port that also outputs the combined light, and that optical measurement apparatus further comprises a subordinate interferometer that receives the combined light output by the fourth port of the first fiber coupler, branches the combined light into paths having a predetermined difference in path length, and combines the branched combined light to generate an output signal; a clock generator comprising a circuit which outputs a clock signal based on the generated output signal of the subordinate interferometer, and the interference signal is sampled according to the generated clock signal for processing by the processor.
Ota (Figs. 1A and 1B) disclose an optical coherence tomography apparatus.  Here, light from sources 101 and 102 is combined by a fiber coupler 104 into a single combined output 105.  This can be then fed to a single coupler 106 (see the bottom two examples in Fig. 1B) which outputs the combined light D2 at a port of the coupler towards a subordinate interferometer 140. This interferometer branches the combined light using fiber coupler 147 into paths having a predetermined difference in path length (see paragraph 0075, for example, which discloses that the interferometer arms have differences in optical path lengths), and then combines the branched combined light at coupler 148 into an output signal that is detected by a differential optical detector 145.  This interferometer serves as a clock interferometer (see paragraphs 0056 and 0073, for instance), where a clock signal is generated as a result of the interference of the combined light in the clock interferometer (see paragraphs 0073-0077, for example).  Then, the interference signal of the optical coherence tomography device can be sampled according to the generated clock signal for processing by the processor (see paragraph 0084 – “the optical spectral interference signals are converted into data with regular wavenumber intervals by inputting the wavenumber clock interference signals to an external clock channel of an A/D board and controlling data acquisition timing of the A/D board”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to output a combined signal of the swept light source and guide light source of Su to a subordinate interferometer that will generate a clock signal that is used to help sample the interference signal as per Oda, the motivation being that the use of a clock allows for compensation of instabilities or non-linearities in the tuning of the light source used in the interferometric device.  The particular arrangement of combining the measurement light and the guide light to generate the clock signal ensures that all wavelengths of light used in the interferometric measurement are also used for generation of the clock, allowing for the clock to provide a more accurate trigger signal to the interferometer.
	As for claim 3, Su discloses that first light source 250 is a swept light source (see paragraph 0124).
	As for claim 4, Su discloses that the guide light is red light (680 nm as disclosed in paragraph 0108 is a red light wavelength).
	As for claim 5, Su discloses that the measurement head comprises an optical system in which chromatic aberration is corrected (see paragraph 0111 – “in some embodiments, the optical lenses in the second imaging path of the OCT imaging module 110 can be achromatized for the light beams within the wavelength range of the OCT light source for optical dispersion”).
	As for claim 9, Su discloses that the reference light is obtained by branching part of the combined light by a branching device comprising a second fiber coupler 255 positioned on the optical path between the third port of the first fiber coupler and the measurement head (see Fig. 4 – the reference light is split off from the branching device 255 into fiber 257).
	As for claim 13, Su discloses that the guide light is red light (680 nm as disclosed in paragraph 0108 is a red light wavelength).
Claims 2, 11-12, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Ota (2015/0109622) and in further view of Zuluaga et al (WO 99/57507).
	As for claim 2, the combination of Su and Ota discloses the claimed invention as set forth above regarding claim 1, but fails to disclose a coupling ratio of a path from the first port to the third port of the first fiber coupler is at least 50%.  
	However, Zuluaga (Fig. 3) discloses that light from measurement light 40 is combined with part of the light from aiming diode 38 (the aiming diode is first split by a 10:90 coupler) at a 50:50 coupler.  This would mean that the coupling ratio of a path from the first port to the third port of the fiber coupler is at least 50%.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a coupling ratio of a path from the first port to the third port of the first fiber coupler in the combination of Su and Ota be at least 50% as taught by Zuluaga, the motivation being that it would be obvious to try (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) using a 50/50 coupler for the fiber coupler when coupling measurement light with guide light to ensure that the measurement light is at least equal in power in the combined light to the guide light, as ordinary skill and common sense would lead the skilled artisan to want the measurement light to not be overwhelmed by the guide light when performing the interferometric measurements (KSR, 550 U.S. at 421, 82 USPQ2d at 1397).
	As for claim 11, Su discloses that first light source 250 is a swept light source (see paragraph 0124).
As for claim 12, Su discloses that the guide light is red light (680 nm as disclosed in paragraph 0108 is a red light wavelength).
As for claim 14, Su discloses that the guide light is red light (680 nm as disclosed in paragraph 0108 is a red light wavelength).
	As for claim 15, Su discloses that the measurement head comprises an optical system in which chromatic aberration is corrected (see paragraph 0111 – “in some embodiments, the optical lenses in the second imaging path of the OCT imaging module 110 can be achromatized for the light beams within the wavelength range of the OCT light source for optical dispersion”).
As for claim 19, Su discloses that the reference light is obtained by branching part of the combined light by a branching device comprising a second fiber coupler 255 positioned on the optical path between the third port of the first fiber coupler and the measurement unit (see Fig. 4 – the reference light is split off from the branching device 255 into fiber 257). 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Ota (2015/0109622) and in further view of Am Weg et al (2020/0200523).
	As for claims 6-7, the combination of Su and Ota discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the reference light is part of the combined light that is reflected from a reference surface positioned on an optical path between the third port of the first fiber coupler and the measurement head (claim 6), wherein the reference surface is an end face of an optical fiber that is connected to the measurement head (claim 7).
	Am Weg, in a distance measurement interferometer (Figs. 1 and 3) discloses that after light exits coupler 16, it travels through fiber 40 towards measuring head 18.  The fiber enters the measuring head through fiber sleeve 48, which connects the fiber to housing 19 of the measuring head.  The end face 46 of the fiber acts as both an output coupling element 45 and an input coupling element 80.  As a result, the fiber end 44 or the end face 46 separates the measurement beam M from the coupler into a sample beam S and a reference beam R, with the reference beam being reflected back to the coupler by fiber end face 46 (see paragraph 0092).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the reference arm of the combination of Su and Ota with a common path interferometric arm where the reference surface is an end face of an optical fiber coupled to the measurement unit as taught by Am Weg, the motivation being that using a common path reference arm simplifies construction of the interferometer by having the reference arm overlap with the sample arm of the interferometer, thereby reducing the number of elements required in the construction of the interferometer and reducing cost.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Ota (2015/0109622) and in further view of Boppart et al (6,485,413).
	As for claim 8, the combination of Su and Ota discloses the claimed invention as set forth above regarding claim 1.  However, the combination fails to disclose that the reference light is obtained by branching part of the measurement light by a branching device comprising a second fiber coupler positioned on an optical path between the first light source and the first port of the fiber coupler.
	Boppart (Fig. 1) discloses an optical coherence tomography interferometric system featuring both a measurement light (optical source) and an aiming light 46.  Here, light from the optical source is split by a coupler in an interferometric system 19 and sent to a reference mirror before the measurement light from the optical source is combined with light from the aiming laser 46 and sent to probe module 22 prior to being sent to the sample.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a branching device comprising a second fiber coupler on an optical path between the first light source and the first port of the fiber coupler in the device of Su and Ota as taught by Boppart, the motivation being to reduce the amount of lights used for the reference beam so that only light from the first light source is used to generate the reference beam instead of using both measurement light and guide light for the reference beam.  This will simplify generation of the interference pattern as only measurement light will be present in both the reference and measurement beams that are interfered at the detector rather than both measurement light and guide light. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Ota (2015/0109622) and in further view of Zuluaga et al (WO 99/57507) and Am Weg et al (2020/0200523).
As for claims 16-17, the combination of Su, Ota, and Zuluaga discloses the claimed invention as set forth above regarding claim 2, but fails to disclose that the reference light is part of the combined light that is reflected from a reference surface positioned on an optical path between the third port of the first fiber coupler and the measurement head (claim 16), wherein the reference surface is an end face of an optical fiber that is connected to the measurement head (claim 17).
	Am Weg, in a distance measurement interferometer (Figs. 1 and 3) discloses that after light exits coupler 16, it travels through fiber 40 towards measuring head 18.  The fiber enters the measuring head through fiber sleeve 48, which connects the fiber to housing 19 of the measuring head.  The end face 46 of the fiber acts as both an output coupling element 45 and an input coupling element 80.  As a result, the fiber end 44 or the end face 46 separates the measurement beam M from the coupler into a sample beam S and a reference beam R, with the reference beam being reflected back to the coupler by fiber end face 46 (see paragraph 0092).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the reference arm of Su, Ota, and Zuluaga with a common path interferometric arm where the reference surface is an end face of an optical fiber coupled to the measurement unit as taught by Am Weg, the motivation being that using a common path reference arm simplifies construction of the interferometer by having the reference arm overlap with the sample arm of the interferometer, thereby reducing the number of elements required in the construction of the interferometer and reducing cost.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Su (2016/0367134) in view of Ota (2015/0109622) and in further view of Zuluaga et al (WO 99/57507) and Boppart et al (6,485,413).
As for claim 18, the combination of Su, Ota, and Zuluaga discloses the claimed invention as set forth above regarding claim 2.  However, the combination fails to disclose that the reference light is obtained by branching part of the measurement light by a branching device comprising a second fiber coupler positioned on an optical path between the first light source and the first port of the fiber coupler.
	Boppart (Fig. 1) discloses an optical coherence tomography interferometric system featuring both a measurement light (optical source) and an aiming light 46.  Here, light from the optical source is split by a coupler in an interferometric system 19 and sent to a reference mirror before the measurement light from the optical source is combined with light from the aiming laser 46 and sent to probe module 22 prior to being sent to the sample.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a branching device on an optical path between the first light source and the first port of the fiber coupler in the combined device of Su, Ota, and Zuluaga as taught by Boppart, the motivation being to reduce the amount of lights used for the reference beam so that only light from the first light source is used to generate the reference beam instead of using both measurement light and guide light for the reference beam.  This will simplify generation of the interference pattern as only measurement light will be present in both the reference and measurement beams that are interfered at the detector rather than both measurement light and guide light. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        August 4, 2022